Citation Nr: 9927454	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  96-44 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating determination of 
the Houston Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

The veteran has failed without good cause to report for VA 
examinations needed to determine whether he is entitled to a 
permanent and total rating for pension purposes. 


CONCLUSION OF LAW

The criteria for a permanent and total rating for pension 
purposes have not been met as a matter of law.  38 C.F.R. 
§ 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO has determined that the veteran's only disability 
consists of degenerative disc disease with spondylosis of the 
lumbar spine, evaluated as 40 percent disabling.

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the United 
States Court of Appeals for Veterans Claims (Court) observed 
that permanent and total disability for pension purposes can 
be shown in two ways under VA regulations which provide a 
combination of "objective" and "subjective" standards.  Brown 
v. Derwinski, 2 Vet. App. at 446; Talley v. Derwinski, 2 Vet. 
App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), (2); 38 C.F.R. 
§§ 3.321(b)(2), 4.17.  The two ways that permanent and total 
disability can be shown under the law are as follows:  (1) 
the veteran must be unemployable as a result of a lifetime 
disability (the "subjective" standard which is based on the 
disabilities, age, occupational background, and other related 
factors of the individual veteran whose claim is being 
adjudicated) or, even if not unemployable, (2) the veteran 
must suffer from a lifetime disability which would render it 
impossible for the average person with the same disability to 
follow a substantially gainful occupation (the "objective" 
standard which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4; the minimum percentage 
rating requirements for total ratings based on 
unemployability in 38 C.F.R. § 4.16(a); and the permanence of 
those percentage ratings for pension purposes required by 
38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2); 38 C.F.R. 
§§ 3.321(b)(2); 3.340(b); 3.342, 4.15, 4.16(a), 4.17, 4.18, 
4.19; Brown v. Derwinski, 2 Vet. App. at 446.

In making a determination of permanent and total disability 
for pension purposes, the RO must first apply the percentage 
standards of 38 C.F.R. § 4.16(a) and the other requirements 
of 38 C.F.R. § 4.17 (the objective standard).  If a permanent 
and total disability rating is not warranted under the 
objective standard and the veteran is unemployable, the RO 
should refer the claim to the adjudication officer for 
consideration of entitlement to a permanent and total 
disability rating on an extra-schedular basis under 38 C.F.R. 
§§ 3.321(b)(2), 4.17(b) (the subjective standard).  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (whether a 
permanent and total disability rating could have been 
assigned on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(2) should have been considered).

In this case, the RO evaluated the veteran according to the 
"objective" or "average person" standard.  38 U.S.C.A. § 
1502(a)(1); 38 C.F.R. §§ 4.16(a), 4.17.  The RO assigned a 
rating for each disability in accordance with the Schedule 
for Rating Disabilities.  38 C.F.R. Part 4 (1998); Roberts, 2 
Vet. App. at 390, citing 38 C.F.R. §§ 3.340(a), 4.15, 4.17 
(1991) (before a determination can be made as to whether a 
total and permanent disability rating for pension purposes is 
warranted, "an evaluation must be performed under the 
Schedule for Rating Disabilities to determine the percentage 
of impairment caused by each disability.").  It held that the 
veteran's disability did not meet the minimum rating 
requirements for a total disability rating found in 38 C.F.R. 
§ 4.16(a), which provides for a total disability rating when 
the veteran's sole disability is rated at 60 percent or more.  
38 C.F.R. § 4.16(a).  In compliance with the law, the 
regulations, and the rulings of the Court, the RO then 
considered whether it should refer the claim to the 
adjudication officer for consideration of entitlement to a 
permanent and total disability rating on an extra-schedular 
basis under 38 C.F.R. §§ 3.321(b)(2), as it is required to do 
under 38 C.F.R. § 4.17(b) for "veterans who fail to meet the 
percentage requirements [under § 4.16(a)] but who meet the 
basic entitlement criteria and are unemployable.  The RO 
decided that the evidence did not show that the veteran had 
disabilities, permanent in nature, that would preclude all 
forms of gainful employment.

Section 3.321(b)(2) of the regulations reiterates the 
requirement of 38 C.F.R. § 4.17(b) that a veteran be 
"unemployable" before the RO may refer the case to the 
adjudication officer.  In addition, that regulation requires 
the RO to consider the issue of unemployability in the 
context of the veteran's disabilities, age, occupational 
background, and other related factors.  38 C.F.R. 
§ 3.321(b)(2) (where a veteran is "found to be unemployable 
by reason of his or her disability(ies), age, occupational 
background and other related factors," the adjudication 
officer is authorized to approve a permanent and total 
disability rating for pension purposes on an extra-schedular 
basis). 

The provisions of 38 C.F.R. § 3.655 provide in pertinent part 
as follows:

[W]hen entitlement or continued 
entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b)	Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

In May 1996, the veteran requested a permanent and total 
disability evaluation for pension purposes based upon an 
injury sustained while working as a truck driver in December 
1995.  

VA outpatient treatment records received in conjunction with 
the veteran's claim demonstrate that he was seen in December 
1995 with complaints of back pain.  Subsequent follow-up 
treatment records in January and April 1996 also revealed 
complaints of back pain.  

In a June 1996 private attending physician's report, the 
veteran was diagnosed as having lumbar disc syndrome with 
radiculitis and acute lumbar strain.  Subjective complaints 
recorded included persistent severe low back pain radiating 
to the lower extremities with numbness.  In the report, it 
was indicated that the veteran was totally disabled from his 
current occupation but not from any other work.  It was 
further noted that that the veteran could commence trial 
employment in any other field beginning June 24, 1996.  

At the time of a July 1997 VA examination, the veteran 
reported that he sustained an injury to his lower back when 
lifting a heavy object at work in December 1995.  The 
examiner noted that radiographs taken in January 1996 showed 
degenerative disc disease on multiple levels of the LS spine 
and that an EMG performed in February 1996 revealed bilateral 
2, 3, 4 radiculopathy.  There was no evidence of peripheral 
neuropathy shown at that time.  

Physical examination revealed that the veteran was in no 
acute distress.  The veteran had a slight limp favoring his 
right leg.  The lumbar spine was normal without deformity.  
The veteran could only bend to 45 degrees.  Bilateral 
straight leg raising was to 35 degrees.  Diagnoses of a 
moderately symptomatic chronic back strain and an old 
fracture of the right hip or posterior femur were rendered.  

In an August 1996 rating determination, the RO denied the 
veteran's request for a permanent and total disability 
evaluation based on individual unemployability and assigned a 
20 percent disability evaluation for lumbar spondylosis L4-5, 
S1 solely for evaluation purposes.  

In October 1996, the veteran's representative sent various 
treatment records in support of the veteran's claim.  In a 
January 1996 treatment report, the veteran's private 
physician, J. A., M.D., noted that the veteran was 
complaining of pain in his lower back and both lower 
extremities.  The veteran reported that the inside of his 
left leg felt like it had needles sticking in it.  The lower 
back pain was accompanied by stiffness, numbness, weakness, 
and a tingling sensation of the left lower extremity.  The 
back pain was noted to be aggravated by coughing, sitting, 
standing, walking, lying down, bending, lifting, or weather 
changes.  

Physical examination revealed that the veteran had a guarded 
gait and limped to the right.  He had difficulty standing on 
his toes and heels.  Range of motion was severely limited and 
there was severe tenderness in the lower back.  There was 
also tenderness on the right and left sacroiliac joint, the 
paravertebral muscle areas, and the right and left sciatic 
notch area.  The veteran had a needling sensation on the 
lower left extremity and weakness of the left foot.  X-rays 
of the lumbosacral spine showed five lumbar vertebrae and 
narrowing at L5-S1, anterior osteophyte at L3.   A diagnosis 
of acute lumbar strain rule out disc syndrome was rendered at 
that time.  

An EMG performed in February 1996 revealed bilateral L2, L3, 
and L4 radiculopathy with no evidence of peripheral 
neuropathy.  An MRI performed later that month revealed 
chronic posterior protrusion in association with posterior 
spondylosis at L3-4 level, posterior disc bulge in 
association with mild posterior spondylosis L3-4 level, 
moderate spondylosis at L5 through S1 levels and mild 
anterior spondylosis at the L2-L5 level with association 
anterior protrusions, minimal L1-L2 and mild L2 through S1 
bilateral lumbar facet atrophy, minimal bilateral neural 
foraminal stenosis at L5-S1 level secondary to foraminal 
spondylosis, and modic type I marrow signal changes at L3-4 
and L4-5.  

In a June 1996 outpatient treatment record, it was noted that 
the veteran refused to undergo a myelogram.

In February 1997, the veteran sent a letter indicating that 
he had returned to work on August 25, 1996, at a security 
service but could not hold up on the job because it required 
him to sit for long periods at a time.  The veteran noted 
that the prolonged sitting forced him to take two to three 
days off from his job at the time.  He indicated that his 
supervisor told him that if he missed one more day of work he 
would he would fire him.  As a result of this, he quit his 
job in November 1996.  

In a September 1997 rating determination, the RO continued to 
deny a permanent and total rating for pension purposes and 
assigned a 40 percent disability evaluation for degenerative 
joint and degenerative disc disease, with spondylosis of 
lumbar spine under Diagnostic Code 5293.  A 60 percent 
evaluation is assigned for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, or other neurological findings appropriate to the site 
of the diseased disc with little intermittent relief. 38 
C.F.R. § 4.71a, Code 5293 (1998).

On October 5, 1998, the veteran was scheduled for a VA 
orthopedic examination to determine the severity of his low 
back disorder.  He failed to report.  In a January 1999 
supplemental statement of the case, the veteran was informed 
of the laws and regulations governing matters where a veteran 
failed to appear for a scheduled examination and the actions 
taken as a result of his failure to appear for the October 5, 
1998, examination.  The letter was sent to the veteran at his 
last known address but was returned postmarked "moved left 
no address".

The Court has held that the burden is upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  However, the Court also 
stated that in the normal course of events it was the burden 
of the veteran to keep the VA apprised of his whereabouts, 
and that if he did not do so there was no burden on the VA to 
turn up heaven and earth to find him before finding that he 
had abandoned his claim.  Id.  The Court has also held that 
the "duty to assist is not always a one-way street."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court held 
that where there was no evidence of an alternative address, 
the mailing of notices to the veteran at his last known 
address triggered the veteran's duty to appear for a 
scheduled examination. 

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(1998).  In this case, there is no evidence to rebut the 
presumption of regularity as to notice of the examination.  
There is evidence that mail subsequently sent to the 
veteran's last known address was returned as undeliverable 
because the veteran had moved and left no forwarding address.  
However, 

The Court has held that § 3.655 mandates that where a veteran 
fails without good cause to report for an examination 
necessary to evaluate a claim for increase, the claim must be 
denied.  Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  
This reasoning would apply to claims for pension since the 
language in 38 C.F.R. § 3.655 relied upon by the Court also 
applies to pension claims.

The veteran has failed, without explanation, to report for a 
scheduled VA examination.  In the absence of evidence to the 
contrary, it must be concluded that he did not have good 
cause for his unavailability for the scheduled VA 
examination.  The most recent evidence in this case consists 
of a July 1997 VA examination report which revealed that the 
veteran was in no acute distress, that he had a slight limp 
favoring his right leg, and that the lumbar spine was without 
deformity.  Moreover, the veteran could bend to 45 degrees, 
demonstrating moderate limitation of motion.  A diagnosis of 
a moderately symptomatic chronic back strain was rendered at 
that time.  The results of this examination did demonstrate 
that an increased evaluation was warranted under Diagnostic 
Code 5293.  It is clear that entitlement to a permanent total 
disability rating for pension purposes cannot be determined 
without a current examination.  The provisions of 38 C.F.R. 
§ 3.655(a)(b) dictate that the veteran's appeal must be 
denied.

His failure to report for his scheduled VA examination is 
indisputably without good cause, and it is also not in 
dispute that the scheduled examination was necessary to 
determine his entitlement to pension benefits.  To avoid 
confusion, in a case such as this one, where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) 
(construing Sabonis, supra).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

